Citation Nr: 0710239	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  99-09 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for gastro esophageal 
reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from November 1987 to 
November 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

VA will provide a medical examination or obtain a medical 
opinion if the evidence of record does not contain sufficient 
competent medical evidence to decide the claim but (1) 
contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2006).  Here, the record contains undisputed 
evidence of the veteran's current diagnosis of GERD.  

The evidence whether the GERD was incurred during service 
includes lay evidence concerning the onset and duration of 
symptoms.  The veteran testified that he began experiencing 
pain in his chest, shoulder blades, and stomach during 
service and those symptoms have continued to the present.  He 
could not recall exactly when he first sought treatment for 
those symptoms, but he knew it was prior to 1994.  His family 
members submitted statements that he never experienced 
indigestion or excessive gas prior to his tour of duty in the 
Persian Gulf, but ever since his return, he has complained of 
these symptoms.  His mother indicated he has been taking 
medication for this condition since 1991.  

There is also inservice treatment of symptoms that can be 
related to GERD.  The veteran was treated for low back pain 
in August 1988 and for chest pain in December 1998.  He also 
complained of pain in his neck, shoulders, and back in 
July 1991, and was counseled about his elevated lipid count 
in July 1991.  

As for the third requirement of 38 C.F.R. § 3.159(c), the VA 
doctor who began treating the veteran in 1994 stated that the 
veteran came under his care for hyperlipidemia chest pain 
which was found not to be of cardiac origin, but GI reflux.  
In light of the foregoing, the Board finds that fundamental 
fairness to the veteran warrants a VA compensation and 
pension (C&P) examination specifically designed to elicit an 
opinion on whether the veteran's GERD was incurred during 
service. 

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

In addition, since the veteran has not been asked, as 
provided by 38 C.F.R. § 3.159(b), to provide VA with any 
evidence in his possession that pertains to the claim, such 
notice must be provided to him.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:  

1.  Ask the veteran to provide VA with any 
evidence in his possession that pertains 
to the claim.  

2.  Schedule the veteran for an 
appropriate examination.  The claims file 
must be made available to the examiner and 
the examiner's report should indicate that 
it was reviewed.  A thorough history 
should be obtained from the veteran.  All 
necessary tests should be given and any 
results from such tests should be 
addressed in the examiner's report.  The 
examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not (that is, whether 
there is at least a 50 percent 
probability) that any diagnosed GERD is 
related to (a) the veteran's elevated 
lipid count at the July 1991 physical 
examination; (b) any of the conditions for 
which the veteran was treated during 
service; or (c) any other injury, disease, 
or event during service.  


3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


